08/02/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0012


                                       DA 21-0012
                                    _________________



 IN THE MATTER OF THE ESTATE OF
 DOUGLAS C. DOWER,
                                                                      ORDER
       Deceased.


                                    _________________

       At the Court’s invitation, the Business, Estates, Tax, Trust, and Real Property
Section of the State Bar of Montana has submitted an amicus curiae brief concerning the
issue Linda Dower raises on appeal. Because the brief was submitted after full briefing by
the parties, the Court deems it appropriate to afford the parties an opportunity to respond.
       IT IS THEREFORE ORDERED that each party shall have fourteen days from the
date of this Order to file a brief responding to the referenced amicus curiae brief. The briefs
may not exceed 5,000 words and shall be filed and served in accordance with the Montana
Rules of Appellate Procedure.
       The Clerk is directed to provide copies of this Order to all counsel of record.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                     August 2 2021